
	

114 HR 3102 : Airport Access Control Security Improvement Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3102
		IN THE SENATE OF THE UNITED STATES
		October 7, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Homeland Security Act of 2002 to reform programs of the Transportation Security
			 Administration, streamline transportation security regulations, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Airport Access Control Security Improvement Act of 2015. 2.Aviation security (a)In generalSubtitle A of title XVI of the Homeland Security Act of 2002 is amended by adding at the end the following new section:
				
					1602.Risk-based screening of employees at airports
						(a)Screening model
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Administrator shall establish a risk-based, intelligence-driven model for the screening of employees at airports based on level of access and employment positions at domestic airports. Such screening model shall—
 (A)ensure that only those individuals authorized to have access to the secure areas of a domestic airport are permitted such access;
 (B)ensure that an individual is immediately denied entry to a secure area when such individual’s access authorization for such secure area is withdrawn; and
 (C)provide a means to differentiate between individuals authorized to have access to an entire secure area and individuals authorized access to only a particular portion of a secure area.
 (2)FactorsThe Administrator shall consider the following factors when establishing the screening model described in paragraph (1):
 (A)Whether and how often employees at airports require employment-related access to Secure Identification Display Areas, Airport Operations Areas, or secure areas.
 (B)The ability of each airport operator to reduce employee entry and exit points to a mutually agreed-upon minimum number of such entry and exit points necessary to maintain airport operations.
 (C)In consultation with airport operators, the ability of the Administration to create a randomization plan for screening at the defined operational minimum entry and exit points at airports which maximizes the deterrent effect of screening efforts.
								(b)Disqualifying offenses
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Administrator, in consultation with the Director of the Federal Bureau of Investigation, labor organizations representing aviation, ground, and cabin crew workers, and the Aviation Security Advisory Committee, shall conduct an aviation security risk-based review of the disqualifying criminal offenses codified in sections 1542.209 and 1544.229 of title 49, Code of Federal Regulations, to determine the appropriateness of such offenses as a basis for denying to an employee a credential that allows unescorted access to Secure Identification Display Areas of airports. Such review shall consider the following:
 (A)The adequacy of codified disqualifying offenses to address the current aviation security threat environment, particularly the terrorism insider threat.
 (B)If such codified disqualifying offenses should be tailored to address the current aviation security threat environment, particularly the terrorism insider threat, by excluding or including other offenses.
 (C)The potential security benefits, drawbacks, and challenges associated with identifying patterns of misdemeanors or of other non-disqualifying offenses that could jeopardize aviation security.
 (D)The feasibility of integrating similar departmental eligibility requirements for access to Secure Identification Display Areas of airports.
 (E)If the 10-year look-back period for disqualifying offenses is appropriate, in light of the current aviation security threat environment, particularly the terrorism insider threat.
 (2)WaiverNot later than 180 days after the date of the enactment of this section, the Administrator shall provide an adequate redress process for an employee who is subject to an adverse employment decision, including removal or suspension of such employee, due to a disqualifying offense referred to in paragraph (1), that is consistent with the appeals and waiver process established for applicants for commercial motor vehicle hazardous materials endorsements and transportation workers at ports under section 70105(c) of title 46, United States Code.
 (3)NoticeAny changes to the Secure Identification Display area badge program, such as changes considered pursuant to subparagraphs (B), (C), (D), and (E) of paragraph (1) shall be subject to notice of proposed rulemaking.
 (4)Briefing to CongressUpon completion of the aviation security risk-based review required under paragraph (1), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such review.
 (c)CredentialingNot later than 120 days after the date of the enactment of this section, the Administrator, in consultation with the Aviation Security Advisory Committee, shall review the auditing procedures for all airport-issued identification media. Such review shall determine the following:
 (1)The efficacy of the auditing program requirements at domestic airports to ensure the integrity, accountability, and control of airport-issued identification media.
 (2)The feasibility of including biometrics standards for all airport-issued identification media used for identity verification and badge verification.
 (3)The feasibility of integrating other departmental programs’ eligibility requirements for access to secure areas of airports.
							(d)Vetting
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Administrator shall— (A)establish a program to allow airport badging offices to utilize the employment eligibility confirmation system established under section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note; commonly referred to as E-Verify) to determine the eligibility to work in the United States of all applicants seeking access to secure areas of airports;
 (B)establish a process to transmit applicants’ biometric fingerprint data to the Office of Biometric Identity Management’s (OBIM’s) Automated Biometrics Identification System (IDENT) for vetting; and
 (C)conduct a data quality assessment to ensure that credential application data elements received by the Administration are complete and match the data submitted by the airport operators.
 (2)Briefing to CongressUpon completion of the responsibilities specified in paragraph (1), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such completion.
 (e)Reporting of violationsNot later than 180 days after the date of the enactment of this section, the Administrator shall establish a nationwide program for the anonymous reporting of violations of airport security.
 (f)Centralized databaseNot later than 180 days after the date of the enactment of this section, the Administrator, in consultation with the Aviation Security Advisory Committee, shall—
 (1)establish a national database of employees who have had either their airport or aircraft operator-issued badge revoked for failure to comply with aviation security requirements;
 (2)determine the appropriate reporting mechanisms for airports and airlines to submit data regarding employees described in paragraph (1) and to access the database established pursuant to such paragraph; and
 (3)establish a process that allows individuals whose names were mistakenly entered into such database to have their names removed and have their credentialing restored.
 (g)Updated reviewNot later than April 8, 2016, the Administrator, in consultation with the Aviation Security Advisory Committee, shall conduct an updated and thorough review of airport access controls.
						(h)Employee screening study
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Administrator, in consultation with the Aviation Security Advisory Committee, shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, and the Comptroller General of the United States a cost and feasibility study of a statistically significant number of Category I, II, and X airports, that ensures that all employee entry and exit points that lead to secure areas of such airports are comprised of the following:
 (A)A secure door utilizing card and pin entry or biometric technology. (B)Surveillance video recording, capable of storing video data for at least 30 days.
 (C)Advanced screening technologies, including at least one of the following: (i)Magnetometer (walk-through or hand-held).
 (ii)Explosives detection canines. (iii)Explosives trace detection swabbing.
 (iv)Advanced imaging technology. (v)X-ray bag screening technology.
 (2)ContentsThe study required under paragraph (1) shall include information related to the employee screening costs of those airports which have already implemented practices of screening 100 percent of employees entering secure areas of airports, including the following:
 (A)Costs associated with establishing an operational minimum number of employee entry and exit points. (B)A comparison of costs associated with implementing the requirements specified in paragraph (1), based on whether such implementation was carried out by the Administration or airports.
								(3)Comptroller General assessment
 (A)In generalUpon completion of the study required under paragraph (1), the Comptroller General of the United States shall review such study to assess the quality and reliability of such study.
 (B)AssessmentNot later than 60 days after the receipt of the study required under paragraph (1), the Comptroller General of the United States shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of the review required under subparagraph (A)..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1601 the following new item:
				
					
						Sec. 1602. Risk-based screening of employees at airports..
			
	Passed the House of Representatives October 6, 2015.Karen L. Haas,Clerk
